82 F.3d 421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Kermit Fred MURSCHEL, also known as Kermit F. Maurchel, Appellant.
No. 95-3223SD.
United States Court of Appeals, Eighth Circuit.
Submitted March 14, 1996.Filed April 10, 1996.

Before FAGG, JOHN R. GIBSON, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Kermit Fred Murschel appeals his bankruptcy fraud convictions.   Murschel raises several contentions related to the government's failure to prove he was the person who made the false statements and filed the false schedules, the sufficiency of the evidence to support the jury's convictions, and the admissibility of evidence offered by Murschel.   A review of the record shows that Murschel's contentions are without merit.   Because the appeal involves the straightforward application of settled principles of law, a discussion of the issues will serve no useful purpose.   Thus, we affirm Murschel's convictions without an extended opinion.   See 8th Cir.  R. 47B.